Opinion filed April 28, 2022




                                      In The

        Eleventh Court of Appeals
                                   __________

                               No. 11-22-00097-CR
                                   __________
                       ERICHA SANCHEZ, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                      On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 27514-A

                      MEMORANDUM OPINION
       Appellant has filed in this court a motion to withdraw her notice of appeal.
Appellant states that she has chosen to withdraw her request for an appeal, and she
requests that we dismiss this appeal. The motion is signed by both Appellant and
Appellant’s counsel in compliance with Rule 42.2 of the Texas Rules of Appellate
Procedure.
       The motion is granted, and the appeal is dismissed.


April 28, 2022                                               PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.